In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-1763
TRACY WILLIAMS,
                                                  Plaintiff-Appellant,

                                 v.

BRANDON BROOKS, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
         No. 1:13-CV-1592 — Jane E. Magnus-Stinson, Judge.
                     ____________________

   ARGUED DECEMBER 4, 2015 — DECIDED JANUARY 5, 2016
               ____________________

   Before POSNER, FLAUM, and WILLIAMS, Circuit Judges.
    FLAUM, Circuit Judge. Defendant Officer Brandon Brooks
conducted a traffic stop of plaintiff Tracy Williams for failing
to activate his turn signal prior to changing lanes. Williams
did not cooperate with the instructions of Officer Brooks and
Defendant Officer Kehl, which led to a physical confronta-
tion. Defendant Sergeant Shannon Trump then arrived at the
scene. Officer Brooks arrested Williams for resisting law en-
forcement, and after a bench trial, a state court judge granted
2                                                  No. 15-1763

Williams’s motion to dismiss the charge. Williams sued de-
fendants in federal district court pursuant to 42 U.S.C.
§ 1983, alleging false arrest, excessive force, and failure to
protect in violation of the Fourth Amendment. The district
court granted defendants’ motion for summary judgment.
We affirm.
                          I. Background
    A. Factual Background
   The facts presented here are taken from the videotape ev-
idence of the incident, the officers’ affidavits, and Williams’s
deposition testimony.
    On October 5, 2011, at approximately 1:15 AM, Officer
Brooks of the Noblesville, Indiana Police Department ob-
served Williams’s vehicle pull into the left turn lane without
signaling his lane change. Williams later testified in a depo-
sition that his normal habit is to signal as he enters a turn
lane but that he had no present memory of activating his
turn signal on this specific night. Once Williams was in the
left turn lane, he activated his turn signal and made a left
turn. Officer Brooks turned on his police vehicle’s overhead
lights, which triggered his dashboard camera. Williams
pulled into a gas station parking lot, and Officer Brooks
pulled in behind him. Officer Kehl also arrived at the scene.
    When Officer Brooks approached Williams’s vehicle, Wil-
liams’s window was only rolled down two inches. Officer
Brooks asked Williams to lower his window, and Williams
rolled it down approximately one more inch. Based on his
training and experience, Officer Brooks knew that this was
common behavior for intoxicated persons attempting to pre-
No. 15-1763                                                  3

vent officers from smelling their breath or the inside of their
cars.
    After telling Williams that he had been pulled over for
failing to signal before changing lanes, Officer Brooks asked
for his license and registration. He also asked Williams
whether he had been drinking, and Williams said he had
not. Officer Brooks said, “You’re acting like you kind of have
an attitude with me right now. Like I pulled you over for no
reason.” Williams responded that he normally puts his turn
signal on and that it had been a long day. Officer Brooks took
Williams’s license and registration, told Williams to “hang
tight,” and said he would be right back.
    Officer Brooks returned to his police vehicle, ran Wil-
liams’s license plate and registration, and did not find any
problems. He decided to issue Williams a warning for his
failure to signal. Officer Brooks told Officer Kehl that he
could leave the scene.
    As Officer Brooks exited his vehicle to give Williams the
warning ticket, Williams stepped out of his vehicle and
started walking toward the center of the gas station. Officer
Brooks had never encountered a person getting out of his
vehicle during a traffic stop. Additionally, he had learned in
training that being away from his vehicle without cover is
one of the most vulnerable positions for an officer during a
traffic stop. Williams is significantly larger than Officer
Brooks: Officer Brooks is 5’9 and 170 pounds, and Williams
is 6’3 and 195 pounds. Officer Brooks asked Williams to get
back in his car, but Williams ignored him. Officer Brooks re-
peated this command six more times. Williams did not com-
ply until Officer Brooks drew his taser.
4                                                 No. 15-1763

    Officer Brooks radioed Officer Kehl to return to the sce-
ne. He asked Williams why he would get out of his car dur-
ing a traffic stop, and Williams responded that he wanted to
get a paper towel to clean his side mirror. Officer Brooks
again asked Williams if he had been drinking, and Williams
again responded that he had not.
    Because Williams had exited his vehicle and because of
his demeanor, Officer Brooks believed that Williams might
be intoxicated or otherwise mentally impaired. He decided
to perform a pat down search followed by a field sobriety
test. He asked Williams to step out of his car at least six
times before Williams complied. Williams finally exited his
vehicle and stood facing Officer Brooks.
   For safety reasons, Officer Brooks wanted Williams
against the car so that he could not reach into his pockets
during the pat down. He pointed in the direction of Wil-
liams’s car and said, “Face that way for me.” Williams did
not comply. Instead, he took a step toward Officer Brooks
and asked for a breathalyzer. Officer Brooks again said,
“Face that way for me, turn around,” and grabbed Williams’s
right arm and pushed him toward his car. Williams pushed
against the car with his left hand and backed into Officer
Brooks. Williams said, “If you’re going to do this, you’re go-
ing to visit with my attorney, son.” Officer Brooks instructed
Williams to stop resisting. Williams said, “I’m not resisting,”
but again pushed against the car with his left hand back to-
ward Officer Brooks.
    Officer Brooks radioed Officer Kehl to “step it up a little
bit.” He tried to get both of Williams’s hands behind his
back, but Williams kept pushing against Officer Brooks. Of-
ficer Brooks pushed against Williams as Williams leaned in-
No. 15-1763                                                  5

to him. Williams hit the side of the car three times during the
struggle.
   At this point, Officer Kehl arrived at the gas station. Wil-
liams pulled his hand free of Officer Brooks’s grip and spun
around to face Officer Brooks. As Williams pushed Officer
Brooks away and threw an elbow at him, Officer Brooks
backed up and drew his taser on Williams. Williams took a
step toward Officer Brooks, and Officer Brooks instructed
Williams to turn around. Williams ignored the command.
Officer Brooks repeated it several times and told Williams to
put his hands above his head. Williams did not turn to face
his vehicle but instead made a 360-degree turn so that he
was still facing Officer Brooks. He briefly put his hands
above his head and said, “What do you want from me?”
   Officer Kehl approached Williams and ordered him to
turn around. After Williams ignored two more commands to
turn around, Officer Kehl grabbed Williams and turned him
so he was facing his car. He ordered Williams to put his
hands behind his back multiple times. Williams did not
comply, so Officer Kehl pulled his hands behind his back
and handcuffed him. Williams said, “Guys, this is going to
be really bad. You’re going to put me in handcuffs? For
what? This is going to be a really bad video for you guys.”
Officer Kehl responded that he saw Williams assault Officer
Brooks, and Williams denied having done so.
    Officer Brooks proceeded to pat down Williams. Officer
Brooks asked Williams again if he had been drinking that
night. Williams said, “I’ve told you no several times. Why do
you keep asking me?” Officer Brooks replied, “Because nor-
mal people that haven’t been drinking don’t act like you’re
acting right now.” Williams said that it had been a long day
6                                                 No. 15-1763

at work. Officer Brooks put Williams in the back seat of his
police vehicle. Williams complained that his handcuffs were
uncomfortable on his wrists, and Officer Kehl responded
that they were not supposed to be comfortable.
    Shortly thereafter, Sergeant Shannon Trump, the shift su-
pervisor that evening, came to the scene and spoke with Wil-
liams. Williams said Officer Brooks was “very hostile and
aggressive,” claimed he did not know why Officer Brooks
had pulled him over, and alleged that he had complied with
everything Officer Brooks asked of him. When Sergeant
Trump asked Williams if Officer Brooks had told him not to
walk away from the car and if Williams had not listened to
him, Williams responded that Officer Brooks had given him
contradictory messages by first telling him to stay in the car
and then telling him to get out of the car. Williams again
complained about his handcuffs and asked Sergeant Trump
to remove them, but she declined. Sergeant Trump asked
Williams if he would be willing to take a field sobriety test,
and he agreed. Officer Brooks administered a field sobriety
test. Williams also consented to a breathalyzer, which regis-
tered a zero percent reading for blood-alcohol level.
   Sergeant Trump reviewed the video of the incident and
found that Williams had resisted law enforcement and that
Officer Brooks had acted appropriately.
    B. Procedural Background
    Williams was arrested and charged with resisting law en-
forcement, a Class A misdemeanor under Indiana law. Ind.
Code § 35-44-3-3(a)(1) (repealed 2012). On March 20, 2012,
Williams signed a diversion agreement, wherein he “ad-
mit[ed] the truthfulness of the charges against [him]” and
No. 15-1763                                                              7

acknowledged that “such admission may be used against
[him] if there is a resumption or prosecution of these charges
by reason of termination from the pretrial diversion pro-
gram.” A condition of the diversion agreement was that Wil-
liams complete anger management training. Williams did
not fulfill this condition, so the State revoked the agreement,
and the case went to a bench trial in Hamilton County Crim-
inal Court on April 25, 2013. The State presented the video of
the incident and the testimony of Officer Brooks. The state
court granted Williams’s motion to dismiss the resisting law
enforcement charge.
    On October 4, 2013, Williams filed suit in federal district
court against Officer Brooks, Officer Kehl, and Sergeant
Trump. Williams asserted the following Fourth Amendment
claims pursuant to § 19831: unlawful stop and arrest claims
against Officer Brooks and Officer Kehl, an excessive force
claim against Officer Brooks, and failure to protect claims
against Officer Kehl and Sergeant Trump. Williams alleged
that he suffered from back pain and digestive problems from
being pushed against the car, but he stated in a deposition
that he was not taking aspirin or other medication and that
he did not seek medical treatment aside from one appoint-
ment for x-rays, which did not reveal any injuries.
    After the close of discovery, the district court granted de-
fendants’ motion for summary judgment, holding that Of-
ficer Brooks reasonably concluded that Williams had en-

    1 42 U.S.C. § 1983 states: “Every person who … subjects … any citi-
zen of the United States … to the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws, shall be liable to the
party injured in an action at law, suit in equity, or other proper proceed-
ing for redress … .”
8                                                    No. 15-1763

gaged in a traffic violation justifying the traffic stop. Because
Officer Brooks could arrest Williams for the traffic violation,
the arrest for resisting law enforcement was constitutionally
permissible. The court also found that the arrest for resisting
law enforcement was independently supported by probable
cause. Additionally, the court found that Officer Brooks’s use
of force was reasonable given the circumstances and that no
reasonable jury could find otherwise. Since the court found
that neither Officer Brooks nor Officer Kehl violated Wil-
liams’s constitutional rights, it concluded that the failure to
protect claims failed as a matter of law. Also relevant to this
appeal, the district court concluded that it was not bound by
the state court judge’s findings and briefly referred to the di-
version agreement. Williams appeals.
                           II. Discussion
    We review de novo the district court’s grant of summary
judgment, construing all facts in the light most favorable to
the nonmoving party. Harper v. C.R. England, Inc., 687 F.3d
297, 306 (7th Cir. 2012). However, we will not draw infer-
ences that are “supported by only speculation or conjecture.”
Argyropoulos v. City of Alton, 539 F.3d 724, 732 (7th Cir. 2008)
(citation and internal quotation marks omitted). Summary
judgment is proper when “there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). A material fact is one that
“might affect the outcome of the suit … .” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986).
   A twist on the usual standard of review is at play here:
When the evidence includes a videotape of the relevant
events, the Court should not adopt the nonmoving party’s
version of the events when that version is blatantly contra-
No. 15-1763                                                      9

dicted by the videotape. Scott v. Harris, 550 U.S. 372, 379–80
(2007). Accordingly, we rely primarily on the video from the
dashboard camera of Officer Brooks’s vehicle. Williams ar-
gues that relying on the video is improper because the video
is ambiguous, creating a factual dispute that should go to a
jury. We disagree. The video clearly depicts the incident.
    On appeal, Williams raises three main arguments. First,
he argues that there are material questions of fact as to the
unlawful stop and arrest claims, excessive force claim, and
failure to protect claims. Next, he argues that the district
court erred in not considering the state court’s findings. Fi-
nally, Williams argues that the district court improperly used
and relied on the pretrial diversion agreement.
   A. Genuine Disputes of Material Fact
       1. Unlawful Stop and Arrest
    Williams argues that there is a genuine issue of material
fact as to whether he committed a traffic infraction such that
Officer Brooks had probable cause to stop and arrest him.
The Fourth Amendment prohibits unreasonable searches
and seizures, but the existence of probable cause renders
traffic stops and resulting warrantless arrests permissible.
Jones v. City of Elkhart, 737 F.3d 1107, 1114 (7th Cir. 2013) (not-
ing that probable cause is an absolute defense to false arrest
claims in § 1983 actions). “When a police officer reasonably
believes that a driver has committed a minor traffic offense,
probable cause supports the stop.” Id. (citation and internal
quotation marks omitted); see also United States v. Hernandez-
Rivas, 513 F.3d 753, 759 (7th Cir. 2008) (concluding that when
an officer observes a vehicle changing lanes without signal-
ing, the officer has probable cause for a traffic stop). Addi-
10                                                            No. 15-1763

tionally, it is “not a violation of the Fourth Amendment to
arrest an individual for even a very minor traffic offense.”
Jackson v. Parker, 627 F.3d 634, 639 (7th Cir. 2010); see also At-
water v. City of Lago Vista, 532 U.S. 318, 323 (2001) (holding
that the Fourth Amendment does not forbid “a warrantless
arrest for a minor criminal offense, such as a misdemeanor
seatbelt violation punishable only by a fine”).
    Officer Brooks testified that he initiated Williams’s traffic
stop because he observed Williams violate Indiana Code § 9-
21-8-25 by failing to signal before changing lanes.2 Williams
argues that his deposition testimony that his habit is to put
his turn signal on as he enters a turn lane is enough to prove
that he complied with the law. This argument is unconvinc-
ing. Williams did not testify that he signaled on the night in
question. Rather, he said that he did not have a present
memory of putting on his turn signal before changing lanes.
He stated, “I wasn’t consciously thinking of [putting on my
turn signal] that night” and also said, “I’m human. I’m falli-
ble. I mean, I could have maybe forgot to turn my signal on.”
Given the testimony of Officer Brooks and Williams, Wil-
liams’s statement about his normal habit is not enough for us
to infer that he signaled this particular lane change. See Jones,
737 F.3d at 1114 (noting that plaintiff’s assertion that he usu-


     2   Indiana Code § 9-21-8-25 provides:
           A signal of intention to turn right or left shall be given
           continuously during not less than the last two hundred
           (200) feet traveled by a vehicle before turning or chang-
           ing lanes. A vehicle traveling in a speed zone of at least
           fifty (50) miles per hour shall give a signal continuously
           for not less than the last three hundred (300) feet trav-
           eled by the vehicle before turning or changing lanes.
No. 15-1763                                                    11

ally does not speed was not enough to rebut the officer’s
statement that he saw plaintiff swerving and that his radar
gun indicated that plaintiff was speeding, when plaintiff
could not positively state that he was not speeding on the
day in question and did not offer any evidence on which a
reasonable jury could rely); Argyropoulos, 539 F.3d at 734
(noting that inferences based on speculation or conjecture
are beyond the scope of our obligation to draw reasonable
inferences in favor of the nonmovant). Thus, Officer Brooks’s
testimony that he saw Williams change lanes without signal-
ing establishes probable cause for the traffic stop, and Of-
ficer Brooks could lawfully arrest Williams for this traffic in-
fraction. No reasonable jury could find that this was an un-
lawful stop and arrest.
    Williams’s next argument is that Officer Brooks did not
have probable cause to arrest him for forcibly resisting law
enforcement. This argument fails because once Officer
Brooks had probable cause to conduct the traffic stop, Of-
ficer Brooks could arrest Williams without violating the
Fourth Amendment, even if Williams was not resisting law
enforcement. See Jackson, 627 F.3d at 638–39 (“[A]n arrest is
reasonable under the Fourth Amendment so long as there is
probable cause to believe that some criminal offense has been
or is being committed, even if it is not the crime with which
the officers initially charge the suspect.” (alteration and em-
phasis in original) (citation and internal quotation marks
omitted)); Williams v. Rodriguez, 509 F.3d 392, 401 (7th Cir.
2007) (holding that since the officer had probable cause to
arrest plaintiff for a parking offense in violation of an Illinois
12                                                          No. 15-1763

statute, the officer could arrest plaintiff for driving under the
influence without violating his Fourth Amendment rights).3
    Finally, Williams briefly argues that Officer Kehl partici-
pated in and facilitated the unlawful arrest when he shoved
and handcuffed Williams. He alleges that Officer Kehl knew
or should have known that Officer Brooks did not have a
sufficient basis to stop or arrest Williams. Since we have al-
ready concluded that a reasonable jury must find that Of-
ficer Brooks had probable cause to stop and arrest Williams,
this argument fails. Officer Brooks and Officer Kehl are enti-
tled to judgment as a matter of law on the unlawful stop and
arrest claim.




     3 We briefly note that a reasonable jury must also find that Officer
Brooks had probable cause to arrest Williams for resisting law enforce-
ment in violation of Indiana Code § 35-44.1-3-1. Under this statute, “[a]
person who knowingly or intentionally: (1) forcibly resists, obstructs, or
interferes with a law enforcement officer or a person assisting the officer
while the officer is lawfully engaged in the execution of the officer’s du-
ties … commits resisting law enforcement, a Class A misdemeanor … .”
Williams argues that he did not forcibly resist but rather “leaned away
and twisted in pain.” However, the video blatantly contradicts these al-
legations. The video shows that Williams was uncooperative and ig-
nored many commands from Officer Brooks. Williams forcefully pushed
against Officer Brooks, using his arms to push away from the car and
backing his body into Officer Brooks, preventing Officer Brooks from
conducting a pat down search and conducting a field sobriety test. These
actions are enough to establish probable cause for arrest. See Lopez v.
State, 926 N.E.2d 1090, 1093–94 (Ind. App. 2010) (holding that defendant
forcibly resisted arrest when he refused to stand to be cuffed, pulled
away from officer’s attempts to pull him up from the couch, and physi-
cally prevented officers from pulling his arms from under him as he lay
on the ground).
No. 15-1763                                                              13

        2. Excessive Force
    Williams argues that Officer Brooks used excessive force
and injured Williams by pushing him against the car during
his arrest.4 “An officer who has the right to arrest an indi-
vidual also has the right to use some degree of physical force
or threat of force to effectuate the arrest … .” Stainback v.
Dixon, 569 F.3d 767, 772 (7th Cir. 2009) (citation omitted).
That right is circumscribed by the Fourth Amendment’s rea-
sonableness standard. See id. Factors relevant to the reasona-
bleness inquiry include “the severity of the crime at issue,
whether the suspect poses an immediate threat to the safety
of the officers or others, and whether he is actively resisting
arrest or attempting to evade arrest by flight.” Graham v.
Connor, 490 U.S. 386, 396 (1989) (citation omitted). We “re-
main cognizant of the fact that police officers are often
forced to make split-second judgments—in circumstances
that are tense, uncertain, and rapidly evolving—about the
amount of force that is necessary in a particular situation.”
Abbott v. Sangamon Cty., 705 F.3d 706, 724 (7th Cir. 2013) (cita-
tion and internal quotation marks omitted).
    Under the first Graham factor, the initial infraction—
failing to signal before changing lanes—was not a significant
violation. However, resisting law enforcement is a more se-
rious offense. Under the second factor, Williams posed an

    4 On appeal, Williams also attempts to raise an excessive force claim
against Officer Kehl. However, the district court correctly held that this
claim was waived since Williams did not assert it until his response to
defendants’ motion for summary judgment. See Hancock v. Potter, 531
F.3d 474, 480 (7th Cir. 2008) (declining to reach the substance of a claim
that plaintiff did not allege in her complaint and raised for the first time
in her opposition to defendant’s motion for summary judgment).
14                                                 No. 15-1763

immediate threat to Officer Brooks when he got out of his
vehicle during the traffic stop and refused six commands to
get back in the car, especially since Officer Brooks was in a
vulnerable position away from his police vehicle and with-
out cover. Additionally, Williams was acting strangely and
resisted Officer Brooks’s attempts to conduct a pat down
search, creating safety concerns. Under the third factor, Of-
ficer Brooks had probable cause to believe that Williams was
actively resisting arrest. Thus, a reasonable jury must find
that Officer Brooks used a reasonable amount of force.
    Williams argues that we must infer that Officer Brooks
intended to hurt Williams. However, an officer’s intent is ir-
relevant. In analyzing the use of force, we assess the reason-
ableness “without regard to [the officer’s] underlying intent
or motivation.” Smith v. City of Chicago, 242 F.3d 737, 743 (7th
Cir. 2001) (citation and internal quotation marks omitted).
Additionally, the record does not support this inference.
Even when reviewing a grant of summary judgment, we will
not draw inferences that are “supported by only speculation
or conjecture.” Argyropoulos, 539 F.3d at 732 (citation and in-
ternal quotation marks omitted).
        3. Failure to Protect
    Williams alleges that Officer Kehl and Sergeant Trump
failed to intervene and protect Williams from Officer Brooks.
Since no reasonable jury could find that Officer Brooks vio-
lated Williams’s constitutional rights, this argument must
fail.
     B. The State Court’s Findings
    Williams argues that the district court erred as a matter
of law by not giving that state court’s findings any control-
No. 15-1763                                                  15

ling or preclusive weight. At the end of the state court trial,
Williams moved to dismiss the charge against him for resist-
ing law enforcement, arguing that the state did not prove its
case beyond a reasonable doubt. The state court judge grant-
ed the motion and said: “[I]t’s pretty clear that the officer is
not attempting to pat down … . What the officer is doing is
attempting to get both of the Defendant’s hands behind his
back, apparently for the purpose of handcuffing him.” The
state court judge also stated that the officers “had no basis
that I heard in my record for handcuffing.”
    Williams argues that the state court’s dismissal of the
charge should have been binding on the district court. In
other words, he argues that the district court should have
found—based on the state court’s dismissal—that Williams
did not resist law enforcement and therefore, the arrest for
resisting law enforcement was unlawful.
    Williams’s argument misstates the law. “Evidence of ac-
quittal in a criminal action is generally irrelevant and inad-
missible in a civil case involving the same incident since it
constitutes a negative sort of conclusion lodged in a finding
of failure of the prosecution to sustain the burden of proof
beyond a reasonable doubt.” Estate of Moreland v. Dieter, 395
F.3d 747, 755 (7th Cir. 2005) (citation and internal quotation
marks omitted). Therefore, the district court correctly decid-
ed that it was not bound by the state court’s findings. Addi-
tionally, even if the district court adopted the state court’s
finding that Williams did not resist law enforcement, it
would be irrelevant to his unlawful arrest claim. As ex-
plained above, a reasonable jury must find that since Officer
Brooks had probable cause for the traffic stop, he could ar-
16                                                No. 15-1763

rest Williams—for the traffic infraction or for resisting law
enforcement—without violating the Fourth Amendment.
    Next, Williams argues that the contrast between the state
court’s and the district court’s findings demonstrates that
there is a genuine issue of material fact that should go to a
jury. The state court found that Officer Brooks had acted in-
appropriately by trying to handcuff Williams, whereas the
district court found that Officer Brooks’s actions were lawful.
However, this argument fails because the factual dispute
about whether Officer Brooks was trying to conduct a pat
down or trying to handcuff Williams does not create a genu-
ine issue of material fact. A material fact is one that “might
affect the outcome of the suit … .” Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986). The outcome of Williams’s suit
against the officers is not affected by whether or not Officer
Brooks was trying to handcuff Williams. Even if Officer
Brooks was attempting to handcuff Williams, that action
would have been lawful, and no reasonable jury could find
otherwise. Since Officer Brooks had probable cause to stop
and arrest Williams, he could handcuff Williams without vi-
olating the Fourth Amendment. Thus, the district court
properly decided not to consider the state court’s findings.
     C. The Diversion Agreement
    Williams’s final argument is that the district court im-
properly used and relied on the pretrial diversion agreement
in violation of Federal Rule of Evidence 408. Rule 408 states
that evidence of “accepting … valuable consideration in
compromising … the claim” is inadmissible “either to prove
or disprove the validity or amount of a disputed claim or to
impeach by a prior inconsistent statement or a contradic-
tion[.]” Fed. R. Evid. 408. This argument is unconvincing be-
No. 15-1763                                               17

cause the district court did not rely on the diversion agree-
ment in granting summary judgment.
    The district court only briefly referred to the diversion
agreement. The court noted that defendants pointed to the
agreement to support their claim that Williams was resisting
law enforcement. The court also noted Williams’s argument
that the agreement is not admissible. Without ruling on the
admissibility of the diversion agreement and without men-
tioning it further, the district court granted summary judg-
ment in favor of defendants. Thus, the district court did not
rely on the diversion agreement to prove the validity of a
claim—namely, defendants’ claim that Officer Brooks had
probable cause to believe that Williams was resisting law en-
forcement—or to impeach Williams with a prior inconsistent
statement.
                        III. Conclusion
   For the foregoing reasons, we AFFIRM the district court’s
decision.